Citation Nr: 0516402	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  93-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from October 1939 to June 
1943.  He died in January 1992.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied service connection 
for the cause of the veteran's death.  

This appeal was previously before the Board on several 
occasions.  In a decision dated March 27, 1995, the Board 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court" or CAVC).  
In an Order issued in February 1996, the Court vacated the 
Board's March 1995 decision in accordance with the parties' 
Joint Motion for Remand to the BVA and to Stay Further 
Proceedings, and the matter was returned to the Board for 
further action.  

In June 1996, the Board remanded this matter to the RO for 
additional development.  The requested development was 
completed, and the case was returned to the Board.  In a 
decision dated May 7, 1999, the Board again denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant disagreed with that decision, 
and appealed to the Court.  In a Memorandum Decision dated 
August 8, 2000, the Court affirmed the Board's May 1999 
decision to the extent that it denied service connection for 
the cause of the veteran's death.  However, the Court vacated 
the Board's May 1999 decision to the extent that the Board 
failed to consider the appellant's claim for DIC based on 
38 U.S.C. § 1318.  The case was returned to the Board.  

In March 2001, the Board remanded this matter to the RO for 
further development.  The requested development was 
completed, and the case was returned to the Board.  By letter 
dated in May 2002, the Board notified the appellant that her 
case was subject to a temporary stay, in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) ("NOVA I").  Subsequently, 
that stay was partially lifted, pursuant to the Federal 
Circuit's decision in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) ("NOVA II").  Although a stay remains 
in effect for a limited class of cases (specifically, claims 
involving entitlement to DIC under 38 U.S.C. §§ 1311(a)(2) 
and 1318, where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the basis of 
new and material evidence), the present appeal does not fall 
into that category of cases, and thus, is not affected by 
that stay.  

On March 19, 2003, the appellant submitted a motion to 
advance her appeal on the Board's docket, based on her 
advancing age.  See 38 C.F.R. § 20.900(c) (2003).  In a 
letter dated in April 2003, the Board denied that motion, as 
the appellant did not meet the requirements for advancing her 
appeal on the docket, based on the law and regulations in 
effect at that time.  Also in the April 2003 letter, the 
Board provided the appellant with notice as to what was 
needed to substantiate a claim for DIC under 38 U.S.C.A. § 
1318, and provided her 30 days to respond to that notice.  
That notice was necessary to comply with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA).  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5103, 5103A 
(West 2002 & Supp. 2004); see 38 C.F.R. § 
19.9(a)(2)(ii)(2003).  Shortly thereafter, the Federal 
Circuit invalidated the regulation permitting the Board to 
provide VCAA notice (see 38 C.F.R. § 19.9(a)(2)(ii)(2003)) as 
it only allowed claimants 30 days to respond to that notice, 
which was contrary to the one-year requirement in 38 U.S.C.A. 
§ 5103(b)(1).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter, "DAV"); but see Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 
(2003) (amended 38 U.S.C.A. § 5103(b) to permit the Secretary 
to decide a claim prior to the expiration of the one-year 
period).  Consequently, in June 2003, the Board remanded this 
case to the RO to ensure that all due process requirements 
under the VCAA were satisfied.  The case was subsequently 
returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The veteran died in January 1992; his death certificate 
lists the immediate cause of death as hepatoma 
(hepatocellular carcinoma) due to or as a consequence of 
ascites, liver failure.

2.  At the time of the veteran's death, service connection 
was in effect for conversion reaction, evaluated as 50 
percent disabling from April 1980.  

3.  For the 10 years immediately preceding his death, the 
veteran was not in receipt of a total disability rating, and 
he was not otherwise entitled to receive a total rating for 
his service-connected conversion disorder during that period.  


CONCLUSION OF LAW

The requirements for entitlement to DIC benefits under 
38 U.S.C. § 1318, have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2004); 38 C.F.R. § 3.22 
(2004). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter arises out of the appellant's claim that the 
veteran's service-connected conversion disorder, rated as 50 
percent disabling at the time of his death, should have been 
rated as 100 percent disabling for the ten years immediately 
preceding his death, thus, entitling her to DIC benefits 
under 38 U.S.C.A. § 1318.  

As explained in the Introduction to this decision, in May 
1999 the Board issued a decision denying the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant appealed that decision to the Court, 
and in a decision dated August 8, 2000, the Court affirmed 
the Board's May 1999 decision to the extent that it denied 
service connection for the cause of the veteran's death.  
However, the Court vacated the Board's May 1999 decision to 
the extent that the Board failed to consider the appellant's 
claim for DIC based on 38 U.S.C.A. § 1318.  The Court noted 
that in the appellant's informal brief to the Court, she 
contended that since the veteran's service-connected nervous 
condition was "overwhelming," it should have been rated 100 
percent, and "the ten year requirement could have been 
met."  The Court disagreed with the Secretary's argument 
that the Court did not have jurisdiction to consider the 
claim under 38 U.S.C.A. § 1318.  The Court found that the 
appellant had raised a 1318 claim to the Board in a previous 
appeal to the Board in the course of the claim.  
Consequently, the Court affirmed the appellant's DIC claim 
based upon 38 U.S.C.A. § 1310, but vacated and remanded the 
claim for DIC based on 38 U.S.C.A. § 1318, to the extent that 
the Board failed to consider that claim.  

As referenced in the Introduction to this decision, in NOVA 
II, the Federal Circuit Court stayed the processing of claims 
for DIC benefits under 38 U.S.C.A. § 1311(a)(2) and 1318 
where a surviving claimant sought to reopen a deceased 
veteran's previously and finally denied claim on the grounds 
of new and material evidence.  NOVA II, 314 F.3d 1381-82.  
That stay does not affect the present case because the 
appellant's claim is not an attempt to reopen one of her 
husband's claims on the basis of new and material evidence; 
rather, it is an independent claim of her own.  As such, the 
Board may proceed with this appeal.  

A brief review of the factual background of this appeal is as 
follows.  The veteran served on active duty from October 1939 
to June 1943.  In a May 1950 rating decision, he was awarded 
service connection for psychoneurosis, conversion reaction, 
rated as 10 percent disabling from April 1946, and 30 percent 
disabling from March 1950.  In April 1980, he initiated a 
claim for increase, and in a June 1981 rating decision, his 
disability rating was increased to 50 percent, effective from 
April 1980.  He disagreed with that decision and perfected an 
appeal to the Board, but in a July 1984 Board decision, the 
50 percent rating was confirmed.  The veteran died in January 
1992, and in a rating decision issued that same month, the RO 
determined that the cause of the veteran's death was not 
service connected.  The appellant, the veteran's surviving 
spouse, initiated an appeal of that determination, which 
eventually led to the present appeal.  As noted earlier, in 
an August 2000 decision the Court upheld the Board's May 1999 
decision that denied service connection for the cause of the 
veteran's death.  The only remaining issue for consideration 
is entitlement to DIC under 38 U.S.C.A. § 1318.  

The law provides that even when a veteran's death is not 
determined to be service connected, a surviving spouse may 
still be entitled to DIC if certain circumstances are met.  
Specifically, 38 U.S.C.A. § 1318 provides:

    (a)  The Secretary shall pay benefits 
under this chapter to the surviving 
spouse and to the children of a deceased 
veteran described in subsection (b) of 
this section in the same manner as if the 
veteran's death were service connected.  
    (b)  A deceased veteran referred to 
in subsection (a) of this section is a 
veteran who dies, not as the result of 
the veteran's own willful misconduct, and 
who was in receipt of or entitled to 
receive ... compensation at the time of 
death for a service-connected disability 
rated totally disabling if -
(1)  the disability was continuously 
rated totally disabling for a period of 
10 or more years immediately preceding 
death; 
(2)  the disability was continuously 
rated totally disabling for a period of 
not less than five years from the date of 
such veteran's discharge or other release 
from active duty; or
(3)  the veteran was a former 
prisoner of war ...

38 U.S.C.A. § 1318 (emphasis added).  In other words, as 
pertains to the present appeal, even though the veteran's 
death was not deemed service connected, the appellant may be 
entitled to DIC if the evidence demonstrates that the veteran 
was entitled to received compensation at a total disability 
rate for a period of at least ten years preceding death.  See 
id.  In recent years, there have been a number of court 
decisions that have discussed the meaning of "entitled to 
receive" in 38 U.S.C.A. § 1318.  The evolution of this area 
of the law is somewhat complicated, and, as such, a summary 
of the law is set forth below.  

At the time that this appeal was certified to the Board, the 
Court interpreted 38 U.S.C.A. § 1318(b) and its implementing 
regulation, 38 C.F.R. § 3.22(a)(2), in a manner such that the 
survivor was "given the right to attempt to demonstrate that 
the veteran hypothetically would have been entitled to 
receive a different decision on a service-connection-related 
issue ... based on evidence in the veteran's claims file or VA 
custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable."  Green v. 
Brown, 10 Vet. App. 111, 118 (1997).  In other words, the 
Court held that 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22(a) 
allowed the appellant to obtain a determination of whether 
the veteran hypothetically would have been entitled to 
receive an award of service connection.  Id. at 119.  

In Hix v. West, 225 F.3d 1377 (Fed. Cir. 2000) (Hix II), the 
Federal Circuit Court addressed a question regarding the 
meaning of "entitled to receive" as pertains to enhanced 
DIC, under 38 U.S.C.A. § 1311(a)(2).  The Court held that 
claimants may establish entitlement to enhanced DIC benefits 
by showing that the veteran was hypothetically entitled to 
receive a total disability evaluation for the requisite 
period based on a de novo review of the veteran's disability 
picture (the entirety of the record) and including any new 
evidence presented by the surviving spouse.  Hix II, 225 F.3d 
at 1380-81.  Following Hix II, the VA Office of General 
Counsel (OGC) issued a precedential opinion opining that such 
language in Hix II was "obiter dictum" and not binding on 
the Secretary.  VAOPGCPREC 9-2000 (Dec. 8, 2000).  The OGC 
held that the Federal Circuit's decision to consider new 
evidence conflicted with earlier CAVC precedential decisions 
indicating that "hypothetical" entitlement was to be based 
upon the evidence that was in the claims file or VA's custody 
prior to the veteran's death.  Id.  

In the meantime, on January 21, 2000, VA promulgated a final 
rule that revised 38 C.F.R. § 3.22 to reflect VA's conclusion 
"that the phrase 'entitled to receive ... compensation' is 
most reasonably interpreted as referring to cases where the 
veteran had established a legal right to receive compensation 
for the required period ..., but was not actually receiving 
that compensation."  65 Fed. Reg. 3,389 (Jan. 21, 2000).  
More specifically, the definition of "entitled to receive" 
was amended to restrict the award of DIC benefits to cases 
where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 
38 U.S.C.A. § 1318, or would have established such right but 
for clear and unmistakable error in the adjudication of a 
claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  In the 
explanatory text accompanying the Final Rule, VA made it 
clear that it revised 38 C.F.R. § 3.22 in response to the 
Court's decisions in Green and its progeny, as VA's position 
was that the Court's interpretation of 38 C.F.R. § 3.22 did 
not accurately reflect the statute or VA's intention in 
issuing the regulation.  65 Fed. Reg. at 3,390 (Jan. 21, 
2000).  VA characterized the Final Rule as "interpretive," 
i.e., "one which merely clarifies or explains existing 
statutes or regulations," and, thus, dispensed with notice 
and comment.  Id; see Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003) (non-
substantive regulatory amendments that take place during the 
pendency of an appeal will generally not produce retroactive 
effects, and must be applied to the appeal).

After the revisions to 38 C.F.R. § 3.22 were published, and 
subsequent to Hix II, the regulation was directly challenged 
in National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
("NOVA I").  The Federal Circuit Court found that both 
38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318 used the "entitled 
to receive" language, although the revised version of 
38 C.F.R. § 3.22 appeared to conflict with 38 C.F.R. 
§ 20.1106 (the implementing regulation for section 1311).  As 
such, the Federal Circuit remanded 38 C.F.R. § 3.22 to VA for 
further consideration.  The regulation was not invalidated at 
that point, but the Federal Circuit Court concluded that "it 
would be inappropriate for the agency to further process 
claims under section 1318 until the validity or invalidity of 
the regulation was finally established."  NOVA I, 260 Fed. 
Cir. at 1380. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106, to provide 
that there would be no "hypothetical" determinations as to 
total disability so that a surviving spouse could quality for 
enhanced DIC under 38 U.S.C.A. § 1311.  The matter was back 
before the Federal Circuit Court in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) ("NOVA II"), at which time 
the Federal Circuit held that VA could properly construe the 
"entitled to receive" language of 38 U.S.C.A. §§ 1311 and 
1318 in the same manner.  The Court also held that VA could 
properly construe the language of the two sections as barring 
the filing of new claims, i.e., claims where no claim had 
been filed during the veteran's lifetime or the claim had 
been denied and was not the subject of reopening.  However, 
the Court was unable to sustain the amendments to 38 C.F.R. 
§ 20.1106, as they were deemed inconsistent with 38 C.F.R. 
§ 3.22.  The Court also stayed further processing of claims 
under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a survivor 
seeks to reopen a claim on the grounds of new and material 
evidence.  That stay remains in effect, but, as explained at 
the outset of this decision, does not affect the present 
appeal.  On October 25, 2004, VA published proposed 
amendments to 38 C.F.R. § 20.1106.  69 Fed. Reg. 62,229 (Oct. 
25, 2004).  Although the final rule has not yet reached 
publication, the Board finds that there is no prejudice to 
the appellant in proceeding with this appeal, as the outcome 
of this appeal is not dependent on 38 C.F.R. § 20.1106.

Most recently, the issue of the interpretation of "entitled 
to receive" was addressed by the CAVC in Hatch v. Principi, 
18 Vet. App. 527 (2004), which concerned a surviving spouse's 
claim for entitlement to enhanced DIC under 38 U.S.C.A. 
§ 1311.  The underlying Board decision had relied upon 
VAOGCPREC 9-2000 in denying the claim.  The Court concluded 
that the VA General Counsel erroneously rejected the holding 
of Hix II as dictum, and, consequently, invalidated VAOGCPREC 
9-2000.  The Court held that the requirement of Hix II, that 
VA adjudicate a claim for enhanced DIC based on a review of 
the evidence of record, including any new evidence presented 
by the surviving spouse, could not be ignored.  

Although Hatch did not directly address claims under 
38 U.S.C.A. § 1318, the "entitled to receive" language is 
common to both 38 U.S.C.A. §§ 1311(a)(2) and 1318, and Hatch 
cannot be ignored when analyzing the current state of the law 
with respect to 38 U.S.C.A. § 1318.  In fact, Hix II, which 
is relied on by the Court in Hatch, as well as NOVA I and 
NOVA II, consistently discuss both 38 U.S.C.A. §§ 1311 and 
1318 when deciphering the meaning of "entitled to receive."  
Moreover, as noted earlier, in NOVA II, the Federal Circuit 
Court held that it was proper for VA to construe the 
"entitled to receive" language of 38 U.S.C.A. §§ 1311 and 
1318 in the same manner.  NOVA II, supra.  

In light of the foregoing, it appears that the state of the 
law regarding the proper interpretation of "entitled to 
receive" under 38 U.S.C.A. §§ 1318 and 1311 may still be 
unsettled.  Nevertheless, due to the appellant's advanced 
age, and the amount of time that this appeal has been 
pending, the Board will delay this case no further.  To the 
extent that there may be any prejudice to the appellant in 
proceeding with this appeal at this time, the Board finds 
that it is outweighed by the necessity to provide the 
appellant with a final decision in this matter, particularly 
in light of the factors listed in the preceding sentence.  
Moreover, in anticipation of any further vacillating 
interpretations of "entitled to receive," the Board will 
analyze this appeal by taking two approaches.  First, the 
Board will apply the current version of 38 C.F.R. § 3.22.  
Second, the Board will apply the interpretation of "entitled 
to receive" discussed in Hatch and Hix II.  As the Board is 
applying both interpretations of "entitled to receive," the 
Board will dispense with an analysis of this matter under 
Kuzma, supra.

Before proceeding to the analysis of this appeal, there is 
one final procedural hurdle to examine.  Shortly after the 
Court's August 2000 decision in this appeal, on November 9, 
2000, the VCAA was enacted.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2004).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  Under 
38 U.S.C.A. § 5103A, the VCAA codified VA's duty to assist, 
and provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA are found in 
38 C.F.R. § 3.159.  

The Court has held that (1) the VCAA applies to cases pending 
before VA on November 9, 2000, the date of VCAA's enactment, 
even if the initial AOJ decision was issued prior to that 
date, and (2) VCAA notice must be given before an initial AOJ 
decision is issued on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 115 (2004)("Pelegrini II").  The Court 
recognized that cases initially adjudicated by the AOJ prior 
to VCAA enactment would not have pre-adjudicatory notice, but 
concluded that claimants have a right to VCAA content-
complying notice and proper subsequent VA process.  Id. at 
120.  

In the present case, the appellant's claim was initiated 
prior to VCAA enactment.  Nevertheless, for reasons explained 
below, the Board finds that the appellant was subsequently 
provided with "content-complying" VCAA notice and proper VA 
process.  See id.  

Proper VCAA notice will inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  Id. at 
120-21; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, proper VCAA notice must also include a 
statement in which VA requests "that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  See 38 C.F.R. § 3.159(b)(1).  Pelegrini II, 18 
Vet. App. 120-21.  

As noted in the Introduction to this decision, several 
attempts were made to comply with the VCAA in this appeal.  
In March 2001, the Board remanded the appeal to the RO for 
compliance with the VCAA.  In an April 2001 letter, the RO 
notified the appellant of the VCAA, although the letter 
informed the appellant as to what was needed to substantiate 
a claim for service connection for the cause of death, not 
for entitlement to DIC under 38 U.S.C.A. § 1318.  Following 
that letter, in a July 2001 Statement of the Case (SOC), the 
RO provided the appellant with a copy of 38 C.F.R. § 3.22(a), 
and informed her that the claim was denied as there was no 
evidence that the veteran "hypothetically would have been 
entitled to a retroactive 100 percent evaluation for a ten 
year period immediately preceding his death."

In an April 2003 letter, the Board provided the appellant 
with a more comprehensive explanation as to what type of 
evidence was required to establish entitlement to 
compensation under 38 U.S.C.A. § 1318.  The Board's analysis 
relied on the pre-2000 amendments to 38 C.F.R. § 3.22, and 
informed the appellant that her claim could be substantiated 
with evidence showing that the veteran "would have been 
entitled to continuous total disability rating (100%) ... for a 
period of ten or more years immediately preceding his 
death."  The Board also informed the appellant that she 
"should send us copies of any relevant evidence you have in 
your possession."  The appellant did not respond to that 
letter.  For reasons discussed in the Introduction of this 
decision (related to the DAV decision), the Board had to 
remand this appeal in June 2003 for VCAA notice that provided 
the appellant with a one-year time period to respond.  In 
February 2004, the RO mailed a VCAA notice letter to the 
appellant that asked her to "identify any VA or private 
medical records not already of record that may be relevant to 
your claims, particularly any treatment records for the 
veteran dated during the ten-year period prior to his 
death."  See 38 C.F.R. § 3.159(b)(1).  The letter also 
included a detailed list of all the what evidence VA had in 
support of the claim, as well as an explanation of what the 
evidence must show to support the claim.  Moreover, the 
letter included a copy of 38 C.F.R. § 3.22.  The appellant 
did not respond to that letter, and in July 2004, her 
representative submitted a written brief that contains 
general boilerplate language, and does not comment on the 
VCAA.  

Based on the foregoing, the Board finds that the duty to 
notify under the VCAA was satisfied to the extent possible.  
In light of the letters sent to the appellant (discussed 
above), particularly the February 2004 letter, the Board 
finds that the appellant was clearly notified of the evidence 
needed to substantiate her claim.  She was also told to 
identify any evidence she may have that is relevant to her 
claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Pelegrini, 
supra.  

In addition to satisfying the duty to notify under the VCAA, 
the Board also finds that VA fully complied with the duty to 
assist the appellant obtain evidence to substantiate her 
claim.  As is clearly documented in the record, attempts have 
been made to secure all relevant records identified by the 
appellant, and the Board is unaware of any additional 
evidence that should be obtained prior to proceeding with 
this appeal.  The record contains copies of the veteran's VA 
treatment records, VA examination reports, hearing 
transcripts, and private medical records.  A medical opinion 
was sought in this case as pertains to the issue of the cause 
of the veteran's death, and that opinion is of record.  There 
is no medical opinion covering the specific question of 
whether the veteran was entitled to receive a total rating 
during the ten years prior to his death, but that question is 
one for legal interpretation and a medical opinion on that 
question is not appropriate.  The appellant and her 
representative were provided numerous opportunities to 
present additional evidence in this appeal, but to date they 
have not indicated that they have any other evidence to 
submit.  For these reasons, the Board finds that the duty to 
assist the veteran was satisfied, and the case is ready for 
appellate review.  38 U.S.C.A. § 5103A.

As noted earlier, under 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22, the appellant is entitled to DIC if at the time of 
the veteran's death he was receiving, or was entitled to 
receive, compensation for a service connected disability that 
was rated by VA as totally disabling for the period of at 
least ten years immediately preceding death or for at least 
five years from the date of discharge from active duty.  

In the present case, the veteran did not have a service-
connected disability rated at 100 percent for the ten years 
immediately preceding his death, nor was he rated totally 
disabled for five years following his discharge from service.  
The question in this appeal is whether the veteran was 
"entitled to receive" compensation for a service-connected 
disability rated at 100 percent for at least ten years prior 
to his death.  Under the current version of 38 C.F.R. 
§ 3.22(b), "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection or disability evaluation.  
38 C.F.R. § 3.22(b).

The Board has carefully reviewed all of the appellant's and 
her representative's contentions.  However, the appellant 
does not raise any arguments regarding CUE; rather, her 
arguments are simply that the veteran's service-connected 
conversion disorder, rated as 50 percent disabling at the 
time of his death, should have been rated as 100 percent 
disabling for the ten years immediately preceding his death.  
These arguments appear to amount to disagreement with how the 
evidence was evaluated, which the Court has held is not a 
valid basis for finding CUE.  See Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (CUE is a type of error that is 
undebatable, and which, had it not been made, would have 
manifestly changed the outcome at the time it was made); Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993) (simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE).  Consequently, in the absence 
of demonstrable CUE regarding the veteran's disability 
evaluation during the ten years preceding his death, the 
Board finds that under the current version of 38 C.F.R. 
§ 3.22, the claim that the veteran was "entitled to 
receive" a total disability rating for at least the ten 
years prior to his death must fail.  

The Board has also analyzed this case under the Hix II/Hatch 
definition of "entitled to receive," but finds that the 
claim must fail under that approach as well.  During the ten 
year period prior to the veteran's death, the rating criteria 
for assigning a total disability rating for conversion 
disorder required evidence of the following:

The attitude of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation from 
the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9402 (1992).  Moreover, 
according to criteria in effect in 1992, in cases in which a 
mental disorder was rated as 70 percent disabling, and where 
there was evidence that the disorder prevented the veteran 
from securing or following a substantially gainful 
occupation, a total disability rating may have been 
appropriate.  38 C.F.R. § 4.16(c) (1992).  The rating 
criteria for a 70 percent rating for conversion disorder 
required findings that the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired; psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9402 (1992).  

A review of the medical evidence during the ten year period 
prior to the veteran's death reveals does not indicate that 
he would have been entitled to a total disability rating 
during that period for his service-connected conversion 
reaction, under the regulations then in effect.  
Significantly, the Board notes that according to a May 1983 
VA examination report, the veteran was employed as a hospital 
police officer at the Oakland VA medical center, where he had 
worked for four years.  The veteran complained of difficulty 
sleeping and depression, but there was no evidence of 
hallucinations or delusions.  The examiner commented that the 
veteran's thinking appeared organized and his affect 
appropriate.  The diagnosis was chronic anxiety neurosis, of 
moderate severity.  

Under the rating criteria cited above, at the time of the 
1983 VA examination the veteran did not demonstrate symptoms 
indicative of a 100 percent schedular rating.  The examiner's 
findings do not support a conclusion that the veteran 
manifested totally incapacitating psychoneurotic symptoms.  
Moreover, as the veteran was working, the Board is unable to 
conclude that the veteran was unable to retain employment at 
that time, thus warranting a total rating under 38 C.F.R. 
§ 4.132, Diagnostic Code 9402 (1992).  Additionally, as the 
veteran had held his job at that time for at least four 
years, the Board is unable to conclude that he was severely 
impaired in his ability to obtain or retain employment, which 
was  required for assignment of a 70 percent rating under 
38 C.F.R. § 4.132, Diagnostic Code 9402 (1992), and, 
indirectly, a total rating under 38 C.F.R. § 4.16(c) (1992).  

As the evidence does not support entitlement to a total 
rating in 1983, the Board is unable to conclude that the 
veteran was entitled to receive compensation for a service 
connected disability that was rated by VA as totally 
disabling for the period of at least ten years immediately 
preceding death.  38 U.S.C.A. § 1318(b).  The Board has 
carefully reviewed all the evidence of record, with a 
specific focus on the evidence dated during the last ten 
years of the veteran's life.  Although the medical evidence 
indicates that in 1985, the veteran's service-connected 
conversion reaction appears to have worsened (as compared to 
the findings in the 1983 examination report), it does not 
appear that the veteran would have been entitled to a total 
disability rating at that time.  For example, although the 
veteran had retired from his job and appeared angry and 
upset, his memory was intact, he did not describe delusions 
or hallucinations, and his thinking appeared organized.  
Moreover, even assuming, arguendo, that the findings in that 
examination warranted a total rating, the evidence clearly 
did not support a total rating in 1983, and there is, thus, 
no basis to find that the veteran was entitled to receive a 
total rating for at least ten years preceding his death.

In conclusion, the Board has carefully reviewed the facts of 
this case under a cautious interpretation of the applicable 
law.  However, the Board finds no basis to award the 
appellant entitlement to DIC under 38 U.S.C.A. § 1318(b), for 
the reasons discussed above.  The Board recognizes the 
veteran's meritorious service, and acknowledges the 
appellant's contentions regarding the stress that the veteran 
experienced during his lifetime.  Nevertheless, as explained 
in the decision above, the circumstances of this appeal do 
not warrant entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318(b), and the appeal must be denied.  


ORDER

The claim for entitlement to Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C. § 
1318 is denied.




	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


